Title: To George Washington from William Shippen, Jr., 5 October 1778
From: Shippen, William Jr.
To: Washington, George


          
            Dear Sir
            Genl Hospital Philad[elph]ia Octr 5. 1778.
          
          I have the honor to enclose your Excellency a general Return of the sick & wounded in the Hospitals and army of the united States—and have the pleasure to inform you the Hospitals in this district a<re> in the best order & that thei<r> number will soon be reduced two or three, & they will only contain such as are proper objects for a chelsea. I flatter myself the Hospitals in the eastern district will soon be in as good condition as these. I am with the most sincere Esteem Your Excellencys Most obedt & hum. Servt
          
            W. Shippen jr
          
        